        Case
         Case1:20-cv-00706-DLC
              1:20-cv-00706-DLC Document
                                 Document403-2 Filed03/23/21
                                          405 Filed  03/18/21 Page
                                                               Page12ofof23




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION,
 STATE OF NEW YORK,
 STATE OF CALIFORNIA,
 STATE OF ILLINOIS,
 STATE OF NORTH CAROLINA,
 STATE OF OHIO,
 COMMONWEALTH OF PENNSYLVANIA,
         and
 COMMONWEALTH OF VIRGINIA,

 Plaintiffs,

         v.                                             Case No. 1:20-cv-00706-DLC
 VYERA PHARMACEUTICALS, LLC,
 PHOENIXUS AG,
 MARTIN SHKRELI, individually, as an
 owner and former director of Phoenixus AG
 and a former executive of Vyera
 Pharmaceuticals, LLC,
         and
 KEVIN MULLEADY, individually, as an
 owner and director of Phoenixus AG and a
 former executive of Vyera Pharmaceuticals,
 LLC,

 Defendants.

                               Withdrawal of Letter Rogatory

       The United States District Court for the Southern District of New York presents its
compliments to the Appropriate Judicial Authority of Japan. On August 13, 2020, this Court
endorsed a Letter Rogatory to the Appropriate Judicial Authority of Japan in connection with the
above-captioned matter. The Letter Rogatory bore docket number 219-1.
        Case
         Case1:20-cv-00706-DLC
              1:20-cv-00706-DLC Document
                                 Document403-2 Filed03/23/21
                                          405 Filed  03/18/21 Page
                                                               Page23ofof23




        In order to avoid further imposition on the judicial authorities and the third-party
witnesses identified in the Letter Rogatory, the United States District Court for the Southern
District of New York hereby respectfully withdraws the August 13, 2020 Letter Rogatory. No
further action is sought or required at this time in connection with this matter.

        The United States District Court for the Southern District of New York expresses its
gratitude to the Appropriate Judicial Authority of Japan for its assistance.


_________________________
Hon. Denise Cote, Judge
United States District Court for the Southern District of New York


Date:


 3.23.2021.




                                                2
